SIMPSON, Justice.
A petition for Writ of Error was filed by appellant in this Court on July 17, 1963. No transcript of the proceedings held below has been filed. The State has filed a motion to dismiss.
Without conceding that the writ of error is the proper method to secure appellate review of the petitioner’s cause (Writ of Error Coram Nobis) the fact remains, that the writ must be denied for failure to file the transcript of record of the proceedings held in the lower court. We cannot be put to guesswork in determining whether error , has been committed below.
 The writ of error can be gi'anted' only on some error of law apparent on the transcript of record. § 383, Tit. 15, Code of Ala. 1940, as amended. The office of such writ of error, which is available in. criminal cases only, is to secure a revision of the record only by the appellate court. Seitz v. State, 19 Ala.App. 498, 98 So. 321.
*473Not having a transcript of record before us, it necessarily results that the petition for writ of error must be dismissed, and the writ denied.
Motion granted, writ denied.
LIVINGSTON, C. J., and MERRILL and HARWOOD, JJ., concur.